United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FEDERAL CORRECTIONAL
INSTITUTION, Greenville, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2354
Issued: April 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 28, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 30, 2008 nonmerit decision denying his request for merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit
decision. The last merit decision of the Office was its June 20, 2007 decision denying
appellant’s claim for a schedule award. Because more than one year has elapsed between the
Office’s last merit decision and the filing of this appeal, the Board lacks jurisdiction to review
the merits of this claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On August 2, 2004 appellant, a 46-year-old senior correctional officer, filed a traumatic
injury claim alleging that he sustained injuries to his lower back and left leg on that date when he
fell on a trail at work. The Office accepted his claim for lumbar back pain, aggravation of
degenerative disc disease and aggravation of a herniated disc. Appellant underwent lumbar
discectomy on November 29, 2004 and lumbar spine fusion and low back disc surgery on
August 31, 2005. He returned to work with restrictions on December 14, 2005.
On March 22, 2006 appellant requested a schedule award. He submitted reports dated
March 6 and May 8, 2006 from Dr. Michael C. Chabot, a treating physician, who opined that
appellant had sustained an eight percent whole body impairment for persistent complaints
associated with his accepted conditions. However, Dr. Chabot stated that appellant’s
neurological examination was normal, with no significant functional deficits involving the lower
extremities and opined that appellant had no permanent impairment of his lower extremities
pursuant to the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment.
In a letter dated September 8, 2006, the Office informed appellant that he had not
submitted evidence establishing a permanent impairment of a specific body part and that,
therefore, his schedule award claim could not be considered at that time.
On February 16, 2007 appellant again requested a schedule award. He submitted a
December 28, 2006 report from Dr. Sued A. Abdul Khader, a treating physician, who provided
examination findings reflecting that appellant had no sensory deficit and normal motor strength.
Dr. Khader’s diagnoses included lumbar facet arthropathy; lumbar degenerative joint disease
status post instrumentation; and possible right L5-S1 radiculopathy. In a February 6, 2007
report, Dr. Juan M. Alvarez, a Board-certified internist, stated that, as a result of his accepted
injury, appellant had chronic back pain and “neuropathic-type pain” in both legs when he
walked. He opined that appellant had reached maximum medical improvement.
On March 5, 2007 the Office informed appellant that the evidence submitted was
insufficient to establish that he sustained a permanent impairment to any extremity. It advised
him to obtain a physician’s report which contained an opinion as to whether he had sustained a
permanent impairment to a specific body part as a result of his accepted condition and, if so, the
degree of impairment.
On March 8, 2007 Dr. Alvarez opined that appellant had reached maximum medical
improvement. On March 30, 2007 he concluded that appellant had sustained a 10 percent
impairment for his initial herniated lumbar disc, and an additional 7 percent for his second
herniated disc under Table 15-7 at page 404 of the A.M.A., Guides. Dr. Alvarez noted that
appellant did not qualify for an impairment rating under the A.M.A., Guides for any activityrelated complaints.
The Office referred appellant’s case to the district medical adviser for review and an
opinion as to whether appellant sustained any permanent impairment of a specific body part
pursuant to the A.M.A., Guides. The medical adviser stated that Dr. Alvarez had provided a

2

whole body impairment rating, which is not acceptable for consideration of possible radicular
residuals of the extremities. He recommended that the Office refer appellant for a second
opinion evaluation.
The Office referred appellant, together with the medical record and statement of accepted
facts, to Dr. John A. Gragnani, a Board-certified physiatrist, for an opinion as to whether he had
any permanent impairment of his extremities causally related to his accepted condition. In a
report dated June 13, 2007, Dr. Gragnani provided a complete history of injury and treatment and
findings on examination. Although appellant had subjective complaints of decreased sensitivity
for contact touch in the right lower extremity in multiple dermatomes, no specific dermatome
level could be identified for the lumbar spine. Dr. Gragnani also found no evidence of atrophy.
He advised that, without evidence of motor loss, sensory loss or atrophy, there was no
measurable loss of function to appellant’s lower extremities that constituted a permanent
impairment due to radiculopathy and, therefore, no rating values could be calculated under Table
15-15 or 15-16 of the A.M.A., Guides. Dr. Gragnani found that appellant had no ratable
permanent impairment of either lower extremity as a result of his accepted condition.
In a June 18, 2007 report, the Office medical adviser concurred with Dr. Gragnani’s
conclusion that appellant had no permanent impairment of his lower extremities, noting that the
rating was correctly based on consideration of radicular residuals of appellant’s lumbar disc
disease. He opined that appellant had a zero percent impairment of each lower extremity, and
that he reached maximum medical improvement on June 13, 2007.
In a decision dated June 20, 2007, the Office denied appellant’s request for a schedule
award. It found that the evidence was insufficient to establish that he sustained any permanent
impairment to a scheduled member due to the accepted work injury.
On June 20, 2008 appellant, through his attorney, submitted a request for reconsideration.
Subsequent to the June 20, 2007 decision, appellant submitted a November 2, 2007 report
of an electromyogram and nerve conduction study reflecting “normal nerve conduction study for
both lower extremities.” He also submitted a July 7, 2005 report from Dr. Anthony H. Guarino,
a Board-certified anesthesiologist, specializing in pain medicine, who diagnosed degenerative
disc disease.
In a July 30, 2008 decision, the Office denied appellant’s request for reconsideration on
the grounds that the evidence was insufficient to warrant further merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).

3

considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5
The Board has held that the submission of evidence which does not address the particular
issue involved does not constitute a basis for reopening a case.6
ANALYSIS
Appellant’s June 20, 2008 request for reconsideration neither alleged, nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, he did
not advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(2).
In support of his request for reconsideration, appellant submitted a November 2, 2007
report of an electromyogram and nerve conduction study reflecting “normal nerve conduction
study for both lower extremities,” and a July 7, 2005 report from Dr. Guarino, who diagnosed
degenerative disc disease. This evidence does not address the relevant issue in this case, namely,
whether appellant sustained any permanent impairment of a scheduled member. Therefore, it
does not constitute relevant and pertinent new evidence not previously considered by the Office
and is insufficient to warrant further merit review.7
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2), and properly denied his June 20, 2008 request for reconsideration.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

7

See Susan A. Filkins, 57 ECAB 630 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 21, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

